Citation Nr: 1450268	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-23 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Daniel C. Cummings, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The appellant had active duty service from May 1988 to July 1989; his discharge was Under Other than Honorable Conditions (UOTHC), a separation in lieu of trial by court martial.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which decided that the appellant's character of discharge was a bar to VA benefits.  

The appellant testified at a Board hearing before the undersigned Veterans Law Judge in May 2014; a transcript of that hearing is associated with the claims file.

As an additional initial matter, the Board notes that the appellant initially was denied eligibility for VA benefits due to the character of his discharge in a July 2004 administrative decision by the Agency of Original Jurisdiction (AOJ), which he did not appeal.  Since then, the Board has received new and material evidence and has obtained a VHA opinion as a result of that evidence and argument on appeal.  Thus, the Board finds that new and material evidence has been received and the issue is ripe for adjudication at this time.  See 38 C.F.R. § 3.156 (2014); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


FINDINGS OF FACT

1.  The appellant had military service from May 1988 to July 1989, when he opted for a UOTHC administrative discharge to avoid trial by court martial.

2.  The appellant's character of discharge has not been upgraded by a discharge review board.

3.  The evidence of record demonstrates that the appellant so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided during military service, particularly during his excessive periods of absence without leave (AWOL) for which he ultimately accepted an undesirable discharge to escape trial by court martial.


CONCLUSION OF LAW

The character of the appellant's discharge from military service does not constitute a bar for VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's Form DD-214 shows that he had military service from May 1988 to July 1989, during which he had an aggregate of 198 days of unauthorized absence (UA) or absence without leave (AWOL).  On July 1, 1989, the appellant's case was referred to a trial by special court martial by his commander for his multiple periods of AWOL or UA.  On July 3, 1989, the appellant requested an administrative discharge in lieu of trial, which was ultimately granted.  The appellant's Form DD-214 shows that he was discharged with an "Under Other Than Honorable Conditions" (UOTHC) discharge in lieu of trial by court martial.

The appellant initially applied for VA benefits in November 2003; VA issued a July 2004 administrative decision which denied veteran status to the appellant by reason of his UOTHC discharge under 38 C.F.R. § 3.12(d)(4), separation due to willful and persistent misconduct, and as such he was barred from receipt of VA benefits.  In so finding, that administrative decision essentially noted that there was "no record of insanity in the service record."  

The appellant re-filed a claim for VA benefits in January 2010 for service connection for PTSD due to military sexual trauma.  In short, the appellant has asserted that during his period of service, he was sexually assaulted and harassed by a group of members in his unit, which led to his going AWOL for the initial 125-day period.  During this initial period of AWOL, he was apprehended by civilian authorities for petty larceny, and after serving after a short jail term, he was returned to the service department.  The appellant then had three shorter periods of AWOL.  It was for these successive periods of AWOL, and other minor offenses such as being tardy to duty assignments, that the appellant was charged and his case referred to trial by special court martial.  The appellant's record indicates that administrative discharge with a UOTHC was accepted instead of trial in light of the "mitigating circumstances" of the case, including admission that the appellant was the subject of the claimed harassment during military service and that at least two of the perpetrators of the harassment had themselves been subjected to trial and convicted and discharged from the military, as noted in an April 4, 1989, letter from the appellant's commanding officer.

With regards to the appellant's mental state at the time of his successive periods of AWOL, the record contains a letter from H.T.H., CSW, dated in January 1989, in which she noted the following:

[The appellant] stated to me that while in the Navy he had been bullied, robbed and ridiculed frequently by his peers.  This eventually escalated allegedly to an attempted gang rape by some of his peers.  [The appellant] then went on to say that as he spoke to various personnel in charge, he was repeatedly invalidated by such comments as "that really didn't happen."  That is to say, when [the appellant] went through proper channels seeking safety and protection, he was not listened to nor protected.  As a result, when he returned to his unit [after the initial period of AWOL], the bullying became even worse because the alleged perpetrators not only saw him as a "snitch" but also realized they would not be held responsible for their actions.  As this bullying increased and [the appellant] became more and more frightened for his safety, [he] became confronted with an unresolvable dilemma.  He could stay in the Navy and continue to be bullied and sexually abused (verbally and physically) or go AWOL and spen[d] time in the brig.  He found the first choice intolerable.  Because of the way this information unfolded to me, I have no reason to doubt it, nor to question any "hidden motives," ie., [the appellant] is not making this up to avoid the consequences of his choice to go AWOL.  He has suffered intense psychological pain and continues to express psychiatric symptoms typical of people who have been victimized and raped.  (Actual penile penetration is not necessary to create these symptoms.  The rape attempt or repeated abuse and victimization usually terrorizes most people adequately to create psychiatric symptoms.) . . . He is diagnosed with . . . Posttraumatic Stress Disorder.

The record additionally contains a July 2004 letter from Dr. H.M., which indicates that the appellant was still diagnosed with PTSD at that time.  

In conjunction with his most recent claim, the appellant submitted a November 2011 letter from C.M.T., LMSW, who stated as follows:

[The appellant] asked for documentation of my therapeutic assessment of him and the impact of how his disclosed sexual trauma has impacted him.  It is my assessment that the reasons behind [his] going AWOL while in the service was because of his self-disclosed experiences of sexual assaults which he endured while in the service.  Due to his reported victimization of sexual assault, it is my assessment that [the appellant] has suffered from prolonged deviation from his normal method of behavior.  It is my assessment that [his] past trauma along with his historical pattern of chaotic interpersonal relationships, since going AWOL, has negatively impacted his overall functioning.  His treatment focused on how he viewed the events of his past and how it has negatively impacted his mental health as well as his decision making.

At a May 2014 hearing, the appellant testified as to his experiences during military service, to include continual sexual harassment and sexual abuse such as forced oral contact and sodomization with a toilet brush handle.  He testified that during basic training he did not have any problems with any person or harassment, and in fact, his unit members and drill sergeant looked after him because he was considered the "baby" of the unit at only 17 years of age.  He indicated that after the harassment began aboard the U.S.S. Butte, he first attempted suicide by hanging prior to going AWOL, but that he could only tie a sailor's slip knot and that he was found by his first petty officer.  

He stated that he reported the continued harassment many times but his superiors refused to do anything about it, including refusing to transfer the appellant to a different duty station, even after admitting that he was the subject of the harassment.  He also noted that it was 6 different men who harassed him and that even though two were ultimately discharged for raping someone else the others remained in the unit and continued their harassment of him, even after he returned to the unit after his initial period of AWOL.  

The appellant stated that he took the administrative discharge instead of any trial or other sort of punishment-such as 6 months confinement to the ship-because of the refusal of transfer; the appellant was refused transfer and was offered 6 months of confinement to the ship as punishment, which in essence, was 6 months of continued harassment with the very people who were abusing him.  Given the choice of 6 more months of guaranteed harassment or a UOTHC, the appellant stated he took the UOTHC in order to avoid further harassment, but would have taken the confinement if he or the perpetrators had been transferred.

Based on the above evidence, the Board decided to obtain a medical opinion regarding insanity for VA purposes during his periods of AWOL which eventually led to his release from the military.  In an October 2014 letter, Dr. C.J.V. noted the above evidence.  He opined as follows:

I reviewed the entire claims folder that was provided to me by the Board. . . . In this evaluator's opinion, it was at least as likely as not (50/50 probability) that a more or less prolonged deviation from his normal method of behavior occurred in the appellant due to a disease such as [PTSD].  It was at least as likely as not (50/50 probability) that the appellant was insane or temporarily insane at any time during his period of service especially the commission of the military offense of being AWOL.  

The record indicates the appellant had disciplinary problems prior to the Navy including a law enforcement discipline record since age 14.  During his brief military career, the appellant committed multiple disciplinary infractions.  He made light of his infractions and blamed others for his behavior.  The appellant made multiple complaints alleging abuse which were investigated at the time.  The investigations concluded that there was a lack of tangible evidence in support of the complaints and that the investigations were stymied by the appellant's inconsistent statements and delays in reporting an incident(s).  It is noted that the psychiatric evaluation dated July 4, 1989 revealed that the appellant was evaluated by a mental health provider for purposes of competency to request the administrative discharge, the examiner did not detect any psychiatric disease, and it was the examiner's opinion that the appellant was mentally competent at the time he deserted.  The diagnosis of a Personality Disorder referenced in a psychiatric outpatient note addendum dated November 19, 2009 by [S.E.S.], LCSW is accurate in this evaluator's opinion and suggests a prolonged deviation of behavior from the norm that began in the appellant's adolescence.  The appellant's Personality Disorder more than likely is a powerful contributor to the appellant's abnormal pre-military and military service behavior.  

This evaluator assumes that the appellant's diagnosis of [PTSD] is accurate.  It is likely that treating providers based the diagnosis on appellant's self-report, as they do not have access to the appellant's service records.  It also is noted that service records reveal some credibility issues regarding the appellant's reports of events in service, which could be a continued issue combined with some likely normal distortion or decay of memory for recall of events that occurred t[w]o decades previously.  

In conclusion, the record suggests that the appellant had behavior problems prior to his military service and that these continued without significant deviation or aggravation beyond a normal level of progression during his brief time in the military.  The medical documentation in the claims folder by [H.T.H.], CSW and [C.T.], LMSW did not take into account the appellant's premorbid behavior prior to enlistment in the military.  The medical providers do not appear to have reviewed critical information that is contained in the military service records.  The document dated November 3, 2011 in particular occurred approximately 22 years following the offense and is potentially distorted by errors in appellant['s] recalling details of events that occurred two decades previously.

In order to qualify for VA benefits, an appellant must demonstrate that he had the status of a veteran.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  A person seeking to establish veteran status must do so by a preponderance of the evidence; the benefit-of-the doubt doctrine is not applicable to that determination status.  Struck, 9 Vet. App. at 152; see also Laruan v. West, 11 Vet. App. 80 (1998) (overruled on other grounds by D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000)). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d). 

The statutory bars under 38 U.S.C.A. § 5303(a) ; 38 C.F.R. § 3.12(c) state that benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court- martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; or (6) by reason of a discharge under other than honorable conditions issued as a result of being AWOL for a continuous period of at least 180 days.  See 38 C.F.R. § 3.12(c).  The final bar regarding AWOL status does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  In determining whether there are compelling circumstances to warrant a prolonged unauthorized absence, the length and character of service exclusive of the period of prolonged AWOL and the reasons for going AWOL should be considered.  38 C.F.R. § 3.12(c). 

Here, though, the Board finds that none of the statutory bars are applicable in this case, as the appellant was not released under any of the conditions listed in 38 C.F.R. § 3.12(c): he was not a conscientious objector who refused to perform military duty; he was not discharged by reason of the sentence of a general court-martial; he was not an officer who resigned; he was not discharged as a deserter; he was/is not an alien; and finally, although he was discharged under other than honorable conditions, and he had periods of AWOL, those periods were not for a continuous 180 days-he had a 4 periods of AWOL which totaled 198 days, but no one period numbered more than 125 consecutive days.

The regulatory bars under 38 C.F.R. § 3.12(d) state that a discharge is considered to have been issued under dishonorable conditions for any of the following offenses: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude-this includes, generally, conviction of a felony; (4) willful and persistent misconduct; or, (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  See 38 C.F.R. § 3.1(n). A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release from service under either the statutory or regulatory bars is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also Zang v. Brown, 8 Vet. App. 246 (1995).  Establishing causal connection between the insanity and the act(s) is not required.  Struck v. Brown, 9 Vet. App. 145 (1996); Helige v. Principi, 4 Vet. App. 32 (1993); VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic conditions, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or, who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  See 38 C.F.R. § 3.354(a); see also Struck, 9 Vet. App. at 152 (quoting Zang v. Brown, 8 Vet. App. 246, 253 (1995)).  It should also be noted that there is no mens rea (criminal intent) requirement under this definition, and that merely knowing "right from wrong" does not preclude a finding of insanity or temporary insanity.

Based on the evidence in this case, the Board finds that the regulatory bar to VA benefits should be set aside in this case.  The VHA examiner's opinion is unequivocal in this case that the appellant suffered "a more or less prolonged deviation from his normal method of behavior . . . due to a disease such as [PTSD]" and that he "was insane or temporarily insane at any time during his period of service especially the commission of the military offense of being AWOL."  

While the Board notes that it appears that the VHA examiner incorrectly interpreted some of the facts-he stated that there was some controversy in the investigations into the appellant's allegations of harassment/abuse which were unfounded, though Commander G.R.H.'s July 4, 1989 letter is explicit that the appellant was the subject of harassment and abuse in his unit which led to the initial 125-day period of AWOL, and that such harassment/abuse was the "mitigating circumstances" for a finding of a UOTHC at that time-his opinion is clear.  

It appears to the Board that the appellant interfered with the peace of society by serving a short jail term for petty larceny during his initial 125-day period of AWOL.  The VHA examiner does not seem to address this fact in his opinion.  

Moreover, while somewhat confusing, the examiner essentially found that the appellant's behavior deviated from his normal behavior.  The examiner's findings indicated that the appellant's deviation began prior to service at the age of 14 and continued throughout his period of service.  Thus, the implied conclusion of that finding is that the appellant's behavior deviated from his normal behavior while he was in service and particularly when he was AWOL.  

Finally, the totality of the VHA examiner's opinion appears to state-not in so many words, although the implication is certainly there-that the appellant's behavior during military service "so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."  

The VHA examiner's findings are additionally bolstered in this case by H.T.H.'s 1989 and C.M.T.'s November 2009 letters, which found that the appellant's abuse during service was the primary reason for going AWOL; C.M.T. additionally found that the appellant's AWOL constituted a deviation from his normal method of behavior, a finding necessary for insanity at the time of the offense for VA purposes.  

In short, the Board, in reviewing the totality of the evidence, finds that the preponderance of the evidence demonstrates that the appellant suffered a deviation from his normal behavior, interfered with the peace of society, or so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided, during his period of service-particularly during his excessive periods of AWOL for which he ultimately accepted a UOTHC administrative discharge-such that the regulatory bar to VA benefits in this case should be set aside.  See 38 C.F.R. §§ 3.12, 3.354.  


ORDER

The character of the appellant's discharge from military service does not constitute a bar to VA benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


